Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 


Claims 1-20 filed on 05/03/2021 are pending.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 11 and 20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 12 and 20 of U.S Patent No. 11,032,574 (U.S Patent Application No. 16/534026) and U.S Patent No. 10,742,972 (U.S Patent Application No. 16/528019).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims are similar to the claims in the corresponding U.S Patents to meet the limitations claimed in the instant application. Table 1 shows comparison between the instant claims and the claims in the corresponding U.S Patents.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.


Table 1: 	Comparison of claims in instant Application No. 14/593369 vs. U.S Patent No. 11,032,574 (U.S Patent Application No. 16/534026) and U.S Patent No. 10,742,972 (U.S Patent Application No. 16/528019)


Claim 17/306791
Claims: Application 16/534026
(US Pat. 11,032,574)
Claims: Application 16/528019 (US Pat. 10,742,972)
1. A method of video decoding in a decoder, comprising: 

receiving a first syntax element in a bitstream indicating a first maximum allowed number of triangular prediction mode (TPM) candidates of a TPM applied to a first set of coding blocks; 





deriving the first maximum allowed number of TPM candidates based on the received first syntax element; and 


constructing a TPM candidate list of a current coding block processed with the TPM according to the derived first maximum allowed number of TPM candidates.
1. A method of video decoding in a decoder, comprising: 

receiving a first syntax element in a bitstream indicating a difference between a first maximum allowed number of triangular prediction mode (TPM) candidates of a TPM applied to a first set of coding blocks and a second maximum allowed number of merge candidates in a merge mode applicable to a current coding block; 

deriving the first maximum allowed number of TPM candidates based on the received first syntax element; and 


constructing a TPM candidate list of the current coding block processed with the TPM according to the derived first maximum allowed number of TPM candidates.
1. A method of video decoding in a decoder, comprising: 

receiving a first syntax element in a coded video bit stream, the first syntax element indicating a maximum allowed number of merge candidates in a set of coding blocks in the coded video bit stream; 







setting a maximum allowed number of triangular prediction mode (TPM) candidates for the set of coding blocks based on a second syntax element when the second syntax element is received, otherwise setting the maximum allowed number of TPM candidates based on the first syntax element; and 

when a current coding block in the set of coding blocks is coded in a triangular prediction mode, constructing a triangular prediction candidate list of the current coding block based on a number of TPM candidates, the number of TPM candidates on the triangular prediction candidate list being less than or equal to the maximum allowed number of TPM candidates.
2. The method of claim 1, wherein the first syntax element indicates a difference between the first maximum allowed number of triangular prediction mode (TPM) candidates of the TPM applied to the first set of coding blocks and a second maximum allowed number of merge candidates in a merge mode applicable to the current coding block.
5. The method of claim 1, wherein the first syntax element in the bitstream indicating the difference is signaled in a sequence parameter set (SPS), a picture parameter set (PPS), a slice header, a tile header, or a tile group header.

11. An apparatus comprising: processing circuitry configured to: 

receive a first syntax element in a bitstream indicating a first maximum allowed number of triangular prediction mode (TPM) candidates of a TPM applied to a set of coding blocks; derive the first maximum allowed number of TPM candidates based on the received first syntax element; and construct a TPM candidate list of a current coding block processed with the TPM according to the derived first maximum allowed number of TPM candidates.
12. An apparatus comprising: a processing circuitry configured to: receive a first syntax element in a bitstream indicating a difference between a first maximum allowed number of triangular prediction mode (TPM) candidates of a TPM applied to a set of coding blocks and a second maximum allowed number of merge candidates in a merge mode applicable to a current coding block; derive the first maximum allowed number of TPM candidates based on the received first syntax element; and construct a TPM candidate list of the current coding block processed with the TPM according to the derived first maximum allowed number of TPM candidates.
12. An apparatus, comprising: processing circuitry configured to: receive a first syntax element in a coded video bit stream, the first syntax element indicating a maximum allowed number of merge candidates in a set of coding blocks in the coded video bit stream; set a maximum allowed number of triangular prediction mode (TPM) candidates for the set of coding blocks based on a second syntax element when the second syntax element is received, otherwise set the maximum allowed number of TPM candidates based on the first syntax element; and when a current coding block in the set of coding blocks is coded in a triangular prediction mode, construct a triangular prediction candidate list of the current coding block based on a number of TPM candidates, the number of TPM candidates on the triangular prediction candidate list being less than or equal to the maximum allowed number of TPM candidates.

20. A non-transitory computer-readable storage medium storing computer-readable instructions executable by at least one processor to perform a method comprising: receiving a first syntax element in a bitstream indicating a first maximum allowed number of triangular prediction mode (TPM) candidates of a TPM applied to a first set of coding blocks; deriving the first maximum allowed number of TPM candidates based on the received first syntax element; and constructing a TPM candidate list of a current coding block processed with the TPM according to the derived first maximum allowed number of TPM candidates.
20. A non-transitory computer-readable storage medium storing computer-readable instructions executable by at least one processor to perform a method comprising: receiving a first syntax element in a bitstream indicating a difference between a first maximum allowed number of triangular prediction mode (TPM) candidates of a TPM applied to a set of coding blocks and a second maximum allowed number of merge candidates in a merge mode applicable to a current coding block; deriving the first maximum allowed number of TPM candidates based on the received syntax element; and constructing a TPM candidate list of the current coding block processed with the TPM according to the derived first maximum allowed number of TPM candidates.
20. A non-transitory computer-readable medium storing instructions which when executed by a computer for video decoding causes the computer to perform a method, the method comprising: receiving a first syntax element in a coded video bit stream, the first syntax element indicating a maximum allowed number of merge candidates in a set of coding blocks in the coded video bit stream; setting a maximum allowed number of triangular prediction mode (TPM) candidates for the set of coding blocks based on a second syntax element when the second syntax element is received, otherwise setting the maximum allowed number of TPM candidates based on the first syntax element; and when a current coding block in the set of coding blocks is coded in a triangular prediction mode, constructing a triangular prediction candidate list of the current coding block based on a number of TPM candidates, the number of TPM candidates on the triangular prediction candidate list being less than or equal to the maximum allowed number of TPM candidates.












Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D LE whose telephone number is (571)270-5382.  The examiner can normally be reached on Monday - Alternate Friday: 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER D LE/
Primary Examiner, Art Unit 2488